DETAILED ACTION
Specification
The title of the invention is not descriptive. The title is too generic. The invention is directed to a heat dissipation structure of an electromagnetic relay, not a general relay structure. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-4, Claims 1-3 and 5-8 in the reply filed on 04/27/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lim (US 8461950).
In re claim 1, Lim, in figures 1-9, discloses an electromagnetic relay comprising: a fixed terminal (211) having a first surface and a second surface opposite to the first surface, the fixed terminal including a fixed contact disposed on the first surface (fixed contact is the portion contacted by the movable contact); a movable contact piece (112) including a movable contact configured to contact the fixed contact; a housing including an accommodation space configured to accommodate a portion of the fixed terminal (space where the portion of the fixed terminal is positioned), the fixed contact, and the movable contact piece; and a heat dissipation structure including a heat dissipation space (space on the second surface side of the fixed terminal) provided on a second surface side of the fixed terminal, the heat dissipation space configured to dissipate heat of the fixed terminal to an outside of the accommodation space (inherent function of the shown structure).
In re claim 5, Lim, in figures 1-9, discloses a contact case (114) configured to define the accommodation space and the heat dissipation space, the contact case further configured to support the fixed terminal, wherein the heat dissipation space is disposed adjacent to the accommodation space (as seen in the figures).
In re claim 6, Lim, in figures 1-9, discloses a drive shaft (125) movable with the movable contact piece in a first direction in which the movable contact contacts the fixed contact, and in a second direction in which the movable contact separates from the fixed contact; and an electromagnetic drive device (121) configured to move the drive shaft in the first direction and the second direction, wherein the contact case has a bottom, the contact case including a contact support portion (116) disposed on a second direction side with respect to the bottom, the contact support portion configured to support the fixed terminal, the fixed terminal is, at the second surface, supported by the contact support portion of the contact case, andATTORNEY DOCKET NUMBERPATENT APPLICATIONOMR-US1813075 the heat dissipation space is disposed on a first direction side with respect to the contact support portion (as seen in the figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 8461950) in view of Carrete et al. (US 2014/0247099).
In re claim 2, Lim teaches the claimed invention except for the heat conduction member. Carrete however teaches that it is known in the art to have a heat conduction member (348) disposed in the heat dissipation space in a similar device (see figure 4), the heat conduction member having a higher thermal conductivity than air (this is inherent functionality since air is not a thermally conductive material and the disclosed material is explicitly disclosed to be a thermally conductive material). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned a heat conduction member as taught by Carrete in the heat dissipation space of Lim in order to improve heat dissipation efficiency.
In re claim 3, Lim/Carrete discloses that the heat conduction member is disposed in contact with at least one of the housing or the fixed terminal. (Carrete teaches both as shown in figure 4)
In re claim 8, Lim discloses a contact case configured to define the accommodation space and the heat dissipation space; a drive shaft (125) movable with the movable contact piece in a first direction in which the movable contact contacts the fixed contact and in a second direction in which the movable contact separates from the fixed contact; an electromagnetic drive device (121) including a yoke disposed on a first direction side with respect to the heat dissipation space, the electromagnetic drive device configured to move the drive shaft in the first direction and the second direction, wherein the contact case has a bottom, the contact case including a contact support portion (116) disposed on a second direction side with respect to the bottom, the contact support portion configured to support the fixed terminal, the fixed terminal is, at the second surface, supported by the contact support portion of the contact case,ATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US1813076the heat dissipation space is disposed on the first direction side with respect to the contact support portion and adjacent to the accommodation space, and the heat conduction member is disposed in contact with at least one of the contact case or the yoke (in the combined device; Lim clearly shows the heat conduction member disposed in the claimed position).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837